Citation Nr: 0125088	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Louis, Missouri.


REMAND

Service medical records do not reveal a diagnosis of 
sarcoidosis.  The records do disclose repeated complaints and 
treatment for pain in the lower extremities.  Specifically, 
the veteran complained of left foot pain in December 1982.  
She complained of bilateral foot pain or ankle pain at 
various times between February 1982 and October 1984.  She 
sought treatment for bilateral knee pain at various times in 
1982.  The veteran complained of pain and swelling in her 
legs at various
Times between January 1982 and April 1984.  She also sought 
treatment for skin rashes several times between October 1981 
and June 1982.  She complained of floaters in her left eye in 
1982 and 1983.  She was treated for galactorrhea several 
times between 1984 and 1987.  (Galactorrhea is the white 
discharge from the nipple that looks like milk or continued 
discharge of milk from the breasts between intervals of 
nursing or after a child is weaned.  Stedmans's Medical 
Dictionary, 26th Edition.)  She also had complaints of pain 
in her tailbone and subsequently underwent surgery on a 
tailbone abscess in January 1983.  At her examination for 
separation from service in March 1985, the veteran denied on 
her Report of Medical History that she currently had or ever 
had skin diseases, shortness of breath, pain or pressure in 
her chest or chronic cough.  She did reference her 
difficulties with her ankles and feet.  The Report of Medical 
Examination was negative for pertinent findings.  

The veteran testified before the Board in March 2000.  She 
stated that she had problems participating in physical 
training in service due to pain in her "legs and stuff."  She 
also stated that her lungs would not permit her to run.  
(Transcript (T.) at page 4).  The veteran also stated that 
she experienced chest pain, joint pain, and swelling in her 
lower extremities.  (T. at page 5).  She further testified 
that she had a facial rash and rashes all over her body while 
in service.  (T. at page 6).  She experienced six "floaters" 
in her eyes and sometimes her vision was blurred.  (T. at 
page 6).  Post-service, the veteran went to the VA for 
shortness of breath a year or so after she separated from 
service.  She also underwent laser surgery at the VA for 
retinal degeneration around 1987.  (T. at page 8).  She was 
diagnosed with sarcoidosis in 1995.  (T. at page 9).  In 1994 
the veteran had nodes surgically removed from her lung.  The 
sarcoidosis was not discovered at that time; it was about six 
months later when two salivary glands were removed.  This 
procedure was performed at St. L. Hospital.  (T. at page 13).

The veteran asserts in her April 1999 VA Form 9 that the 
chest problems, the swelling in her legs, the galactorrhea, 
and the tailbone abscess were all related to her current 
diagnosis of sarcoidosis.

The Board notes initially that it was unable to find any 
records from St. L. Hospital, where the veteran alleges 
sarcoidosis was first diagnosed.  The Board also notes that 
the request for VA medical records asked only for outpatient 
records dated from 1 January 1987 to the present.  The 
records produced by St. Louis VA medical center (VAMC) only 
date back to November 1996.  

The Board also notes that the veteran's service connection 
claim was denied on the basis that it was not well grounded.  
There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board further notes that the record does reflect a 
current diagnosis of sarcoidosis.  Although there is no 
diagnosis of this disorder in service, the veteran asserts 
that several symptoms that she experienced while on active 
duty are sequelae of sarcoidosis.  As the RO correctly points 
out, the veteran has no medical background that would qualify 
her opinions as medically competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   However, the 
VCAA requires the VA to obtain a medical opinion when it 
determines that it is necessary to decide a claim.  A medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but does contain 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability.  38 C.F.R. § 3.159(c)(4)(A) (2001).   In order to 
comply with the new provisions of the VCAA, the Board finds 
that a medical examination and opinion is necessary to decide 
this claim.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2. The veteran should be requested to 
provide more specific information, if 
feasible, concerning her reported 
treatment related to the diagnosing of 
sarcoidosis at St. L. Hospital.  The 
veteran should also be requested to 
provide more detailed information 
regarding her treatment at a VA facility 
in approximately 1987.  The veteran 
should indicate the name of the facility 
or provider, the location, the dates of 
treatment, and whether the treatment was 
outpatient or inpatient.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

3.  After the above development action 
has been completed to the extent 
feasible, and not contingent upon whether 
the development action actually produces 
additional pertinent records, the veteran 
should then be afforded an examination by 
an appropriate specialist to determine 
the nature, status and etiology of any 
current respiratory disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a) Is there a current diagnosis of a 
respiratory disability, claimed as 
sarcoidosis?

(b) If there is a current diagnosis of a 
respiratory disability, claimed as 
sarcoidosis, what is the degree of 
medical probability that such disability 
was incurred during active service or to 
a period of one year following service, 
or is causally related to service?

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current respiratory 
disability causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
sarcoidosis.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant 
andher representative should be furnished 
a supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




